This claim involves the claim of several thousand coal miners, members of the United Mine Workers of America, District No. 19, for unemployment compensation benefits under the terms of the Tennessee Unemployment Compensation Law, being Chapter 1, Public Acts 1936, First Extraordinary Session, as amended, Laws 1937, c. 128, Pub. Laws 1939, c. 131. Michie's Tennessee Code 1938, sections 6901 (1) to 6901(21). These claims are resisted by the Block Coal and Coke Company and other coal operators, employers of the coal miners involved.
The determinative question in the case is whether or not a "labor dispute" within the meaning of section 5(d) of the statute existed between the complainants and the coal operators from and including April 1, 1939, to May 8, 1939. If such dispute existed, then the claimants, *Page 260 
under the terms of the statute, are not entitled to the benefits sought.
The Commissioner of Labor of Tennessee held the claimants entitled to the benefits sought. On appeal, the Board of Review, by a two to one decision, held claimants are not entitled to such benefits because their unemployment was the result of a "labor dispute." On certiorari to the chancery court by claimants, the chancellor held and decreed that there was no material evidence supporting the holding of the Board of Review that there was a "labor dispute" and allowed compensation. From this decree the coal operators have appealed to this court and assigned errors.
The Southern Appalachian Coal Operators' Association is a voluntary association of corporations (including appellant employers) owning and operating mines for the production of coal in East Tennessee and certain parts of Eastern Kentucky. The United Mine Workers of America is a voluntary unincorporated association of individuals employed in the mining of coal. On April 2, 1937, the Southern Appalachian Coal Operators' Association and a number of like associations entered into a written contract with the United Mine Workers of America to continue in effect to March 31, 1939, which contract according to its terms governed all the conditions of employment relations between the coal operators and the coal miners. The contract provided that "A joint conference of representatives of (naming the various coal operators' associations signatories to the contract) and the International Union United Mine Workers of America, and Districts . . ., 19, . . ., shall be held in the City of New York, N.Y., March 14, 1939, to consider what revision, if any, shall be made in the Agreement as to hours, wages and conditions of employment." *Page 261 
Pursuant to this provision of the contracts a committee selected by all of the coal operators, including appellant employers, met in New York City on the day designated with a number of representatives of the United Mine Workers of America. At the meetings of the two committees, both the operators and the United Mine Workers submitted a number of proposals for changes which they desired in the revision of the contract. Negotiations did not cease on March 31st, the day the contract terminated. On the contrary, negotiations for a new contract continued, almost continuously, through May 8th, when an agreement was reached.
With the expiration of the contract at midnight, March 31st, claimants' employment thereunder ceased. They became unemployed individuals pending the negotiations of a new contract.
Section 4 of the Unemployment Compensation Law provides the conditions under which unemployed individuals shall be eligible to receive benefits. Claimants, under the conditions set out, are entitled to the benefits provided for in section 4, unless they are excluded therefrom by the provisions of section 5(d) which is alone relied on by appellants. Subparagraph (d) of section 5 reads as follows: "(d) For any week with respect to which the Commissioner finds that his total or partial unemployment is due to a labor dispute which is in active progress at the factory, establishment, or other premises at which he is or was last employed, provided, that this subsection shall not apply if it is shown to the satisfaction of the Commissioner that," — (Then follows numbered paragraphs 1, 2, and 3 which are not material to this controversy.)
The United Mine Workers of America was the sole bargaining agent representing the employees of appellant *Page 262 
employers, within the meaning of the National Labor Relations Act, 29 U.S.C.A., Sec. 159(a). The contract of 1937 provided that representatives of the coal operators and the United Mine Workers should meet in New York City to consider what revision, if any, of the contract should be made. While the contract expired on March 31, no limitation of time was placed on the negotiations for a new contract. The joint conference, notwithstanding the termination of the contract, continued its session after April 1st in an effort to reach an agreement as to the terms of a new contract, between the parties. It cannot be successfully maintained that the negotiations for a new contract, provided for in the old contract, constituted a "labor dispute." To hold that the method adopted by the parties to avoid a labor dispute, itself constituted a labor dispute would be to condemn collective bargaining and strike down all efforts to arrive at satisfactory terms of employment by negotiation. It is not insisted by appellants, as we understand it, that the negotiations carried on from March 14th to March 31st constituted a labor dispute. The argument is that the negotiations carried on after March 31st, by consent, constituted a labor dispute. It is difficult to understand that that which was not a labor dispute prior to midnight March 31st was immediately thereafter metomorphized into a labor dispute by the prolongation of negotiations by consent. The continued negotiations by consent was as effective to prevent the negotiations from being classed as a labor dispute as was the original agreement for the joint meeting to negotiate a new contract. If the original agreement for negotiations was not a labor dispute, neither was the subsequent negotiations carried on by consent. The continued effort on the part of the employees to obtain a contract under which they could be *Page 263 
employed was not a strike, and the like effort on the part of the operators was not a lockout. It is difficult to conceive of a labor dispute leading to unemployment save through strike or lockout. It is conceded that the operators did not lock out their employees, and it must be conceded that the employees did not strike.
Upon the expiration of the old contract under which the miners were employed, all contractual relations between them and the operators ceased. The operators were left free to close their mines and the miners were left free to look for employment elsewhere, or to seek re-employment by the operators under a new contract. The situation was the same as though the relation of employer and employee had never existed between the operators and the miners. But, it is argued that a labor dispute existed at the mines where they were "last employed." This is a begging of the question, for it is assumed that a labor dispute existed — the very question at issue. Under section 5(d) the employer is excluded from benefits if his unemployment "is due to a labor dispute which is in active progress at the factory, establishment, or other premises at which he is or was last employed." By the language thus employed, the Legislature clearlylocalized where the labor dispute must be in active progress in order to disqualify the employee from benefits under the Act. The language quoted must be accorded its usual and ordinary meaning. It must be taken to mean what it says. The true meaning and import of the language used is, I think, that the disqualifying labor dispute must be at the place of employment and in the nature of some sort of labor activity, such as a strike, on the part of the employees, or a lockout on the part of the employers. But, it is argued that the negotiations for a new contract of employment was a "labor dispute" *Page 264 
and was, in effect, being carried on at the mines. This insistence is, I think, utterly fallacious.
It seems perfectly clear that claimants ceased work on April 1, 1939, because they had no working contract with the appellants, and not because of any labor dispute in active progress. Claimants were not, therefore, disqualified from receiving benefits under the Tennessee Unemployment Compensation Law.
The Act here in question is highly remedial (see section 2) and should be given a liberal construction in order to effectuate the objects sought to be attained, instead of a strained, narrow and super-technical construction resulting in a defeat of these objects of social benefit.
For the reasons stated herein, I feel constrained to dissent from the majority opinion. The decree of the chancellor ought to be affirmed. *Page 265